Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 1 of 18


                     EXHIBIT B




                     EXHIBIT B
  Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 2 of 18

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/09/2021
                                                                                                    CT Log Number 539354938
TO:         Registered Agent Department
            Business Filings Incorporated (Recipient Account Only)
            8020 Excelsior Dr Ste 200
            Madison, WI 53717-1998

RE:         Process Served in New York

FOR:        TOYOTA MATERIAL HANDLING, INC. (Domestic State: CA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  CAMRON ARNOLD, PLTF. vs. TOYOTA MATERIAL HANDLING, INC., ET AL., DFTS.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # EF202100000764
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       Business Filings Incorporated, Albany, NY
DATE AND HOUR OF SERVICE:                         By Process Server on 04/09/2021 at 11:50
JURISDICTION SERVED :                             New York
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/09/2021, Expected Purge Date:
                                                  04/14/2021

                                                  Image SOP

                                                  Email Notification, Registered Agent Department ctsop@bizfilings.com

REGISTERED AGENT ADDRESS:                         Business Filings Incorporated
                                                  187 Wolf Road
                                                  Suite 101
                                                  Albany, NY 12205
                                                  866-203-1500
                                                  DealTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / GS
             Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 3 of 18



                                                               'v.v. Wolters Kluwer

                            PROCESS SERVER DELIVERY DETAILS




 Date:                        Fri, Apr 9, 2021

 Server Name:                 Drop Service




 Entity Served                Toyota Material Handling, Inc.

, Agent Name

 Case Number                  ef2021-00000.764

 J urisdiction                NY
—              _




                                                               11
    Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 4 of 18

  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF JEFFERSON

  Camron Arnold,                                                     Index No.: EF2021-00.000764
                                                                     Purchase Date: 04/02/2021
                 Plaintiff,

  -v-

  Toyota Material Handling, Inc., Toyota Industrial Equipment
  Manufacturing, Inc., and Toyota Industrial Trucks, Inc.,

                 Defendants.                           0(0       g     :1%4_ $           C rflCotr .



                        NOTICE OF ELECTRONIC FILING
                              (Mandatory Case)
                           (Uniform Rule § 202.5-bb)

                              You have received this Notice because:

   1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the New
    •• York State Courts E-filing system ("NYSCEF"), and

   2) Yottsare a Defendant/Respondent (a party) in this case.

   !Ifyou are represented by an attorney:
   Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

   !If you are not represented by an attorney:
   You will be served with all documents in paper and you must serve and file your
   documents in paper, unless you choose to participate in e-filing.

If you choose to participate in e-filing, you must have access to a computer and a scanner
or other device to convert documents into electronic format, a connection to the internet,
and an e-mail address to receive service of documents.

The benefits of participating in e-filing include:

        !serving and filing your documents electronically
        ! free access to view and print your e-filed documents
        !limiting your number of trips to the courthouse
        !paying any court fees on-line (credit card needed)

To register for e-filing or for more information about how e-filing works:

        ! visit: www.nycourts.gov/efile-unrepresented or
        ! contact the Clerk's Office or Help Center at the court where the case was filed.


                                        Page 1 of 2                                          EFM-1
      Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 5 of 18

Court contact information can be found at www.nycourts.gov
To find legal information to help .you represent yourself visit www.nvcourthelp.gov

                           Information for Attorneys
                       (E-filing is Mandatory for Attorneys)

 An attorney representing a party who is served with this notice must either:

      1) Immediately record his or her representation within the e-filed matter on the
         NYSCEF site www.nvcourts.gov/efile ; or

      2) File the Notice of Opt-Out form with the clerk of the court where this action is pending
         and serve on all parties. Exemptions from mandatory e-filing are limited to attorneys who
         certify in good faith that they lack the computer hardware and/or scanner and/or internet
         connection or that they lack (along with all employees subject to their direction) the
         knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at Www.nvcourts.gov/efile or contact the NYSCEF Resource Center(phone: 646-
 386-3033; e-mail: efil    n courts. ov).


 Dated: A ril 5


 Stephani     celli,
 215 Burn Avenue
 Syracuse, NY 13203
(315)474-3742
 sviscelli@stanleylawoffices.com


To:      Toyota Material Handling, Inc.
         do Business Filings Incorporated
         1 87 Wolf Road Suite 101
         Albany, NY 12205

         Toyota Industrial Equipment Manufacturing Inc.
         do Business Filings Incorporated
         1 87, Wolf Road Suite 101
         Albany, NY 12205

         Toyota Industrial Trucks Inc.
         do Synergy Group Inc.
         175 Price Parkway
         Farmingdale, NY 1 1735




                                            Page 2 of 2                                    EFM-1
                    COUNTY CLERK 04/02/2021                    INDEX NO. EF2021-00000764
        Case 5:21-cv-00640-TJM-TWD
FILED: JEFFERSON                   Document 1-2 Filed
                                                03:08 06/02/21
                                                          PM) Page 6 of 18
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 04/02/2021




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF JEFFERSON

            CAMRON A' RNOLD,                                                      SUMMONS
                                                                                  Index No.:
                                         *Plaintiff,
                                                                                  Plaintiff designates
                                                                                  JEFFERSON County as
                                                                                  the place of trial. •
            l'OYOTA MATERIAL HANDLING,INC.,TOYOTA
            INDUSTRIAL EQUIPMENT MANUFACTURING,INC.,                              The basis of venue is:
             AND TOYOTA INDUSTRIAL TRUCKS,INC.,                                   Location of Loss

                                         Defendants.



          To the above named Defendant:

                  You are hereby summoned to answer the complaint in this action, and to serve a
          copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance on the Plaintiffs attorneys within twenty days after the service of this summons,
          exclusive of the day ofservice, where service is made by delivery upon you personally within the
          state, or, within-30 days after completion of service where service is made in any other manner.
          In case of your failure to appear or answer,judgment will be takep against you by default for the
          relief demanded in the complaint.

          Dated: March 10, 2021
                 Syracuse, New York                                 I„all
                                                                  !Mi
                                                            .MIMI!           nirrr"
                                                                 tanley Law Offices
                                                                Attorneys for Plaintiff:
                                                                Camron Arnold
                                                                215 Burnet Avenue
                                                                Syracuse, NY 13203

          TO:    Toyota Material Handling,Inc.
                 do Business Filings Incorporated
                 187 Wolf Road Suite 101
                 Albany,NY 12205




                                                       1 of 9
FILED: JEFFERSON    COUNTY CLERK 04/02/2021     03:08          INDEX NO. EF2021-0000076.4''
                                                          PM) Page
        Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21     7 of 18
NYSCEF DOC. NO. 1                                                RECEIVED NYSCEF: 04/02/2021 .




                Toyota Industrial Equipment Manufacturing Inc.
                do Business Filings Incorporated
                187 Wolf Road Suite 101
                Albany, NY 12205

                Toyota Industrial Trucks Inc.
                do Synergy Group Inc.
                175 Price Parkway
                Farmingdale, NY 11735




                                                   2 of 9
        Case 5:21-cv-00640-TJM-TWD
FILED: JEFFERSON                   Document 1-2 Filed
                    COUNTY CLERK 04/02/2021     03:08 06/02/21
                                                          Plklj  INDEX8 NO.
                                                                Page    of 18EF2021-00000764
N YSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 04/02/2021




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF JEFFERSON

            CAMRON ARNOLD,

                                         Plaintiff,                        VERIFIED COMPLAINT

            -v-                                                            Index No.:


            TOYOTA MATERIAL HANDLING,INC., TOYOTA
            INDUSTRIAL EQUIPMENT MANUFACTURING,INC.,
            AND TOYOTA INDUSTRIAL TRUCKS,ENC.,

                                         Defendants.



                  Plaintiff, Camron Arnold, by his attorneys, STANLEY LAW OFFICES, complaining of

         Defendants Toyota, respectfully alleges, upon information and belief:

             1. That at all times herein mentioned, Plaintiff Camron Arnold was and still is an individual

         residing .at 6339 Old State Road, Natural Bridge, NY 13665.

             2. ;Upon information and belief, that at all times herein mentioned, Defendant Toyota Material

          Handling Inc. is a foreign corporation with principal executive offices in Columbus, Indiana

         authorized to sell products in New York State.

             3. Upon information and belief, that at all times herein mentioned, Defendant Toyota

          Industrial Equipment Manufacturing,Inc., is a domestic corporation authorized to sell products in

          New York State.

             4, Upon information and belief, that at all times herein mentioned, Defendant Toyota

         Industrial Trucks, Inc., is a foreign corporation with principal offices in Farmingdale, New York

         authorized to do business in New York State,

             5. Upon information and belief, that at all times herein mentioned, Defendant Toyota Material




                                                        3 of 9
FILED: JEFFERSON     COUNTY CLERK Document
        Case 5:21-cv-00640-TJM-TWD         1-2 Filed
                                   04/02/2021   03:08          INDEX
                                                     06/02/21 Page   NO.
                                                                   9 of 18EF2021-00000764
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 04/02/2021




         Handling, Inc.,. and/or Toyota Industrial Equipment Manufacturing, Inc. and/or Toyota Industrial

         Trucks, Inc., are Corporations authorized to sell their products in the State of New York.

            6: Upon information and belief,that Defendant Toyota Material Handling, Inc., and/or Toyota

         Industrial Equipment • Manufacturing, Inc., and/or Toyota Industrial Trucks, Inc. designed,

         Manufactured, distributed, and sold a 2006 Toyota Forklift, model number 8FGCU30, serial

         number 13570 entering it into the stream of commerce.

            7. Upon information and belief, that at all times herein mentioned, the Defendants warrantied

         that the forklift would be fit for its ordinary and intended particular use.

            8. • Defendants, owed a duty to design, manufacture, inspect, and distribute the forklift in a

         careful Manner such that it was not unreasonably dangerous to persons or property.

            9. Upon information and belief, that at all times herein mentioned,that on or about November

         20,2018,said forklift was on the premises of Ox Industries at 30 Champion Street, Carthage, New

         York 13619.,

             10. That on or about November 20,2018, at 5:35AM,Plaintiff Camron Arnold, was lawfully

         on the aforesaid premises at Ox Industries.

             1 1. That on or about November 20,2018, Plaintiff Canuon Arnold was an employee at Ox

         Industries in Carthage, NY. His co-worker was operating the 2006 Toyota Forklift truck behind

         Plaintiff when a roll of industrial paper fell off the forklift and crushed Plaintiff's left leg causing

         grave injuries including an amputation of his left leg.

             12, Upon information and belief, and at all times hereinafter mentioned, this action falls within

         one or more of the exceptions set forth in CPLR Section 1602.
                •       AS AND FOR A FIRST CAUSE OF ACTION AGAINST THE DEFENDANT

             13. Plaintiff restates and re-alleges each and every allegation contained in paragraphs marked




                                                        4 of 9
                                                03:08          INDEX NO. EF2021-00000764
                                                          PM) Page
        Case 5:21-cv-00640-TJM-TWD
FILED: JEFFERSON                   Document 1-2 Filed
                    COUNTY CLERK 04/02/2021           06/02/21     10 of 18
NYSCEF DOC. NO. '1                                                                           RECEIVED NYSCEF: 04/02/2021




          and enumerated "1," -• •"12" as if hereinafter set forth in full, and further alleges:

              14. That on or about November 20,2018, an employee of Ox Industries was using the forklift

         for its intended purpose and normal use when due to Defendant's negligence a roll of industrial

          paper fell offthe forklift crushing the Plaintiff's leg.

              IS. That Plaintiff was in no manner negligent and no action or omission on Plaintiff's part

          caused; rior, was he responsible for his injuries.

              46. That upon information and belief that Defendants forklift was placed the forklift

         into the stream of commerce.

              17. Upon information and belief, the Defendants its agents, servants and/or employees

          were negligent in the design, manufacturing, and warnings of the forklift and otherwise failing to

         'Use reasonable and ordinary due care under the circumstance. Further defendant breathed their

         tOntinued duty towarn of dangerous conditions it knew of or should have known

          •   18.A.a result of the foregoing negligence, Plaintiff, Caineron Arnold, was caused to sustain

         a• graVeinjury °through no fault or carelessness of his own, but due wholly and solely to the acts

          and/ Or'omissions which constituted the negligence of the Defendants its agents, servants, and/or

          the defective design and manufacture of the forklift, and in otherwise being careless and negligent.

              19. That by reason ofthe foregoing, Plaintiff Cameron Arnold, was caused to sustain a grave

          injury and to have suffered pain, shock and mental anguish; that these injuries and their effects

          will be permanent including amputation ofleft leg; and as a result of said injury Plaintiff has been

          caused to incur, and will continue to incur, expenses for medical care and attention; and, as a
         further result Plaintiff was, and will continue to be, rendered unable to perform Plaintiff's normal

          activities and duties and has sustained a resultant loss therefrom.

              20. By reason of the foregoing, Plaintiff has been damaged in a sum which exceeds all lower




                                                            5 of 9
                    COUNTY CLERK 01  /62/2021   03:08          INDEX NO. EF2021-00000764
                                                          PM) Page
        Case 5:21-cv-00640-TJM-TWD
FILED: JEFFERSON                   Document 1-2 Filed 06/02/21     11 of 18
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 04/02/2021




         jurisdictional courts.

                  AS AND FOR A SECOND CAUSE OF ACTION AGAINST THE DEFENDANT. •

             21, The Plaintiff restates and realleged each and every allegation contained in paragraphs "1"

         through "20", as if fully set forth herein and further alleges that:

             22. Defendants released into the commerce the aforementioned forklift which was defective

         and not reasonably safe.

           • 23. That upon information and belief, the forklift was defective and unreasonably dangerous

         in that it was not properly designed, or the product manufactured and distributed differed from the

         :manufacturer's intended results.

            24. That at all times mentioned herein, these defects were the substantial factor in causing

         serious injuries to Plaintiff, when the product was used in its intended and foreseeable manner,

         that is,:when it was used, in the manner recommended by Defendants.

            25.: Upon information and belief, the forklift was further defective in that it failed to contain

         prOper warnings and instructions to inform users .as to the proper and safe use of the afore- .

         mentioned forklift and failed to warn and apprise the Plaintiff of the dangerous condition which

         they knew, or should have known, existed and could cause physical injury including any and all

         post manufacturing defective conditions that Defendants knew or should have known.

            26. That by reason of the foregoing failure to properly label, provide adequate instructions and

         warn, Plaintiff, Cameron Arnold, was caused to sustain a grave injury and to have suffered pain,

         shoCk and mental anguish; that these injuries and their effects will be permanent including

         amputation of left leg; and as a result of said injury Plaintiff has been caused to incur, and will

         colitinue .16 incur, expenses for medical care and attention; and, as a further result Plaintiff was,




                                                          6 of 9
FILED: JEFFERSON    COUNTY CLERK Document
       Case 5:21-cv-00640-TJM-TWD         1-2 Filed
                                  04/02/2021   03:0806/02/21   INDEX
                                                         PM] Page 12 NO.
                                                                     of 18EF2021-00000764
NYSCEF DOC-. NO. 1                                                                          RECEIVED NYSCEF: 04/02/2021 ,




         and will continue to be, rendered unable to perform•Plaintiffs normal activities and duties and has

         sustained a resultant loss therefrom.

                 27, By, reason of the foregoing, Plaintiff has been damaged in a sum which exceeds all

         loWer jurisdictional courts.

             •          AS AND FOR A THIRD CAUSE OF ACTION AGAINST THE DEFENDANT

                 - 28. The Plaintiff restates and realleged each and every allegation contained in paragraphs "1"

         through "27", as if fully set forth herein and further alleges that:

                 29. Defendants expressly warranted that the forklift was safe to use in every aspect had been

         manufactured safely and warranted that it was good, safe and proper to use.

                 30. That upon information and belief Defendants impliedly warranted that the forklift was

         safe to use in every aspeet and had been manufactured safely and warranted that the forklift was

         good :and:safe to use. •
         •

             ...,:3L'That upon information and belief Defendants warranted and labeled the forklift and

         Provide certain written instructions on said labels in connection with the use of the product.

                     That.relying on said warranties Plaintiffs coworker used the forklift in accordance with

         its intended purpose.

                 33. Defendants their agents, servants and/or employees breached,express and implied

         warranties.

                 34. That by reason ofthe foregoing breach of warranty, Plaintiff, Cameron Arnold, was caused

         to sustain a grave injury and to have suffered pain, shock and mental anguish; that these injuries

         and their effects will be permanent including amputation of left leg; and as a result of said injury

         Plaintiff has been caused to inctir, and Will continue to incur, eXpenses for medical care and

         attention; and, as a further result Plaintiff was, and will continue to be,rendered unable to perform




                                                           7 of 9
                                                              INDEX NO. EF2021-00000764                                 '
         Case 5:21-cv-00640-TJM-TWD
[FILED: JEFFERS  ON COUNTY CLERK Document  1-2 Filed
                                    04/02/2021  03:0806/02/21
                                                         PI4 Page 13 of 18
NYSCEF DOC;.NO- 1 . ,                                                                     RECEIVED NYSCEF: 04/02/2021




          Plaintiff's normal activities and duties and has sustained a resultant loss therefrom. •

              35. By reason of the foregoing, Plaintiff has been damaged in a sum which exceeds all lower

          jurisdictional courts.

              WHEREFORE,Plaintiff Camron Arnold demands judgment against the Defendants' on the

          Cause of Action described above in the sum that exceeds the jurisdictional limits of all lower courts

          together with the costs and disbursements of this action and foluch other relief as this Court

          deems just'and proper.                                                                                   11




          Dated: March. 10.2021
                 Syracuse, New York


                                                                          NIE ISCELL,ESQ.
                                                                 Stanley Law Of ices
                                                                 Attorneys for Plaintiff
                                                                 Camron Arnold
                                                                 215 Burnet Avenue
                                                                 Syracuse, NY 13202




           TO:    Toyota Material Handling, Inc.
                  do Business Filings Incorporated
                  187 WolfRoad Suite 101
                  Albany, NY 12205

                  Toyota Industrial Equipment Manufacturing Inc.
                  do Business Filings Incorporated
                  187 Wolf Road Suite 101
                  Albany, NY 12205

                  • Toyota Industrial Trucks Inc,
                    c/o Synergy Group Inc.
                 • 175'Price Parkway
                    Farmingdale, NY 11735




                                                         8 of 9
FILED: JEFFERSON     COUNTY CLERK Document
                                   04/02/2021   03:08         INDEX NO, EF2021-00000764
                                                         PM) Page
        Case 5:21-cv-00640-TJM-TWD         1-2 Filed 06/02/21     14 of 18
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 04/02/2021




                                         ATTOFtNEY'S'VERIFICATION

                 STEPHANIE VISCELLI, ESQ.,an attorney duly admitted to practice before the Courts of

          the State ofNew York, affirms the following to be true under the penalties of pedury:

                 I am an attorney at STANLEY LAW OFFICES, attorneys of record for Plaintiff Camron

          Arnold. I have read the annexed COMPLAINT and know the contents thereof, and the same are

          true to my knowledge,except those matters therein which are stated to be alleged upon information

          and belief, and as to those matters I believe them to be true. My belief, as to those matters therein

          not stated upon knowledge,is based upon facts, records, and other pertinent information contained

          in my files.

                  This verification is made by me because Plaintiff is not presently in the county wherein I

          maintain my offices.

          DATED:         March 10,2021
                         Syracuse, New York




                                                                       VIS ELLI,ESQ.




                                                       .9 of 9
Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 15 of 18
Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 16 of 18
Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 17 of 18
Case 5:21-cv-00640-TJM-TWD Document 1-2 Filed 06/02/21 Page 18 of 18
